DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,681,948 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same features of a medical device/shunt that comprises an anchor portion with a plurality of arms that that does not have an entirely overlapping arm.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an amount sufficient to alleviate high pressures associate with heart failure”, it is unclear what “amount” this is intended to be and therefore the language is indefinite. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9, 11-14, 16-20, 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard et al. (US 6,616,675) in view of Makower (US 6,231,587).

Referring to claim 1, Evard et al. discloses an apparatus for connecting openings formed in anatomical structures comprising (Fig.4-4’’’): an anchor portion(see annotation of Fig. 4’’ below) configured to transition from a collapsed state to a deployed state(col. 12, lines 23-29 disclose engagement members self-splaying when relieved from the delivery catheter), the anchor portion comprising a first plurality of petals(20) is capable of being configured to engage, in the deployed state, a face of the atrial septum and a second plurality of petals is capable of being configured to engage, in the deployed state, an opposing face of the atrial septum(col. 12, lines 5-22; discloses the tube 36 being positioned between two anatomical passageways and engagement members are splayed outwardly and become perpendicular to the longitudinal axis), and an opening portion(tube, 36 is the opening portion, see annotation below) adapted to define an opening for blood flow through the atrial septum in the deployed state when the anchor portion engages the atrial septum.
Evard et al. lacks a detailed description of wherein the anchor portion is configured such that at least one of the petals of the first plurality does not have an entirely overlapping petal in the second plurality on the opposing face of the atrial septum.
Makower discloses a device for connecting anatomical conduits in the same field of endeavor that comprises petals(Fig.22A) that have at least one petal of a first plurality of petals(2403) does not have an entirely overlapping petal in the second plurality on the opposing face(2402)(Figs. 22A-22E) for the purpose of allowing the stent 2400 to lie on either side of the vessel. 
It would have been an obvious matter of design choice to modify the placement of the petals of Evard et al. to alternate/not have an entirely overlapping petal as taught in Makower et al. since applicant has not disclosed that the placement of the petals solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with petals that are not entirely overlapping. 
Referring to claim 2, Evard et al. discloses wherein the anchor portion does not penetrate the atrial septum(the anchor portion is configured to be splayed on either side of the anatomical opening).
Referring to claim 3, Evard et al. discloses wherein the opening portion is configured to radially expand during the transition from the collapsed state to the deployed state(col. 2 lines 19-26).
Referring to claim 4, Evard et al. discloses wherein the anchor portion and the opening portion are formed from a tube(tube, 36, Fig. 4). Examiner notes that the limitation of “formed from a tube” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). ). Examiner has determined that the resultant structure of the product by process claim to be: an anchor portion and an opening portion.
Referring to claim 5, Examiner notes that the limitations “formed by laser cutting out of the tube” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Examiner has determined that the resultant structure of the product by process claim to be: an anchor portion and the opening portion. In the rejections supra, Examiner considers claim 5 to be met when a prior art reference(s) teaches the above structural limitations.
Referring to claim 6, Evard et al. discloses wherein the device is capable of being configured to permit blood flow through the atrial septum via the opening from a left atrium to a right atrium in an amount sufficient to alleviate high pressures associated with heart failure(Evard et al. device comprises the structural components to meet the functional language of the claim; see 112 above).
Referring to claim 7, Evard et al. discloses wherein the device further comprises radio-opaque markers(col. 7 lines10-12).
Referring to claim 9, Evard et al. discloses wherein the anchor portion and the opening portion are formed from a metal frame(col. 2 lines 36-38 discloses a shape memory material; and col. 10 lines 54-58, discloses malleable metal).
Referring to claim 11, Evard et al. discloses wherein the first plurality of petals are configured to transition from the collapsed state to the deployed state when deployed in a first atrium(first anatomical structure) and, after deployment of the first plurality of petals, the second plurality of petals are configured to transition from the collapsed state to the deployed state when deployed in a second atrium(second anatomical structure), to thereby implant the device(col. 2 lines 19-26).
Referring to claims 12 and 14, Evard et al. discloses embodiments wherein the petals have a triangular shape(see annotation). It would have been an obvious matter of design choice to have the petals be a triangular shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Referring to claim 13, Evard et al. discloses wherein each petal of the first plurality of petals is configured to lie flat on the face of the atrial septum(petals are in perpendicular orientation with respect to the longitudinal axis in order to lay flat against the anatomical opening; also see Fig. 10).
Referring to claim 16, Evard et al. discloses wherein the first and second pluralities of petals are formed of a super-elastic material(col. 12 lines 18-20).
Referring to claim 17, as modified in claim 1 above, Makower discloses wherein, in the deployed state, at least one of the petals of the first plurality of petals does not have a partially overlapping petal from the second plurality of petals(Figs. 22A-22E).
Referring to claim 18, Evard et al. discloses wherein the first and second pluralities of petals are configured to surround the opening in the deployed state(Figs. 4-4’’’).
Referring to claim 19, as modified in claim 1 above, Makower discloses wherein none of the petals of the first plurality of petals fully overlaps with a petal in the second plurality of petals in the deployed state(Figs. 22A-22E).
Referring to claim 20, Evard et al. discloses wherein the device is configured such that the opening remains clear from elements mounted therein(Figs. 4-4’’’).
Referring to claim 23, as applied to claim 1 above, Evard et al. disclose wherein portions of the device are covered by ePTFE or polyurethane in an embodiment(col. 9 lines 18-21 discloses the sleeve(a portion) formed from ePTFE. It would have been obvious to a person of ordinary skill in the art to use the ePTFE or polyurethane material in the embodiment of Fig. 4 in order to provide a material that will expand or form in the orifice as desired. 
Referring to claim 24, as modified in claim 1 above, Makower discloses wherein the first and second pluralities of petals are arranged alternately around the opening, such that each petal of the first plurality of petals is neighbored by a petal of the second plurality of petals on one side and another petal of the second plurality of petal on the opposite side(Fig. 22A-22E).

    PNG
    media_image1.png
    427
    299
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    247
    media_image2.png
    Greyscale


Claim 8, 10, 21-22 and 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard et al. (US 6,616,675) in view of Makower (US 6,231,587) as applied to claim 1 above, and further in view of Keren et al. (US 2002/0173742).

Referring to claim 8, as applied to claim 1 above, modified Evard et al. lacks a detailed description of wherein the opening has a diameter in the deployed state of at least 6mm. 
Keren et al. discloses a shunt in the same field of endeavor that has an inside diameter of greater than 1mm and less than 5mm, however, Keren et al. notes that it will be understood that a wide range of shapes and diameters can be construction that will affect the purpose of the present invention in a variety of patients and slow conditions within those patients(paragraph 18). 
It would have been obvious to a person of ordinary skill in the art to modify the diameter of Evard et al. to be at least 6mm in diameter in the deployed state, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 10 and 29, as modified in claim 1 above, Evard et al. disclose the anchor portion and the opening portion can be made from a shape memory material. 
Evard et al. lacks a detailed description of the wherein the anchor portion and the opening portion are formed from a single piece of nitinol.
Keren et al. disclose a shunt in the same field of endeavor, that comprises nitinol (paragraph 17) for the purpose of allowing for shape change in response to temperature changes and be capable of being reduced and expanded in size.
It would have been obvious to a person of ordinary of ordinary skill in the art to modify the shape memory material of Evard et al. to be nitinol as taught in Keren et al. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 21, modified Evard et al. lacks a detailed description of a valve mounted on the anchor portion in a manner which regulates blood flow through the opening defined by the opening portion.
Keren et al. teaches an anchor portion(110) with a valve mounted on the anchor portion in a manner which regulates blood flow through the opening defined by the opening portion(Fig. 1, 130 and paragraph 19).
It would have been obvious to a person of ordinary skill in the art to modify the anchor portion of Evard et al. to include a valve as disclosed in Keren et al. in order to regulate blood flow.
Referring to claim 22, Evard et al. lacks a detailed description of a sensor mounted on the anchor portion. 
Keren et al. teaches a shunt with a sensor having (paragraph 26) for the purpose of monitoring certain functions inside the body. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Evard et al. to include a sensor as taught in Keren et al. in order to monitor and regulate certain functions while implanted in the body.
Referring to claim 25, as applied to claim 1 above, modified Evard et al. lacks a detailed description of creating an orifice in the atrial septum of the body via a transeptal puncture tool; and deploying the shunt within the orifice such that the anchor portion engages the atrial septum and the opening portion defines the opening for blood flow through the orifice of the atrial septum.
Keren et al. discloses a method for delivering the shunt of claim 1, the method comprising: creating an orifice in the atrial septum of the body via a transeptal puncture tool; and deploying the shunt within the orifice such that the anchor portion engages the atrial septum and the opening portion defines the opening for blood flow through the orifice of the atrial septum(paragraphs 37-38).
It would have been obvious to a person of ordinary skill in the art to modify the device of Evard et al. to be placed in the atrium in order to regulated the blood flow within through the septum. 
Referring to claim 26, as applied to claim 25 above, Keren et al. discloses wherein the transeptal puncture tool comprises a needle and a dilator catheter(paragraphs 37-38).
Referring to claim 27, as applied to claim 25 above, Keren et al. discloses wherein deploying the shunt within the orifice comprises percutaneously deploying the shunt such that the opening portion self-expands within the orifice and further expands the orifice(paragraph 38 discloses the wire formed from spring like material to that it reforms to its fully formed shaped when released from the constraint).
Referring to claim 28, as modified in claim 27, above, Keren et al. discloses wherein deploying the shunt comprises percutaneously deploying the shunt such that the first plurality of petals self-expands within a left atrium and, after the first plurality of petals self-expands, the second plurality of petals self-expands within a right atrium(paragraphs 37-38 disclose the fixation portions .
Referring to claim 30, as modified in claim 29 above, Makower discloses wherein the first and second pluralities of petals are arranged alternately around the opening, such that each petal of the first plurality of petals is neighbored by a petal of the second plurality of petals on one side and another petal of the second plurality of petal on the opposite side(Fig. 22A-22E).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evard et al. (US 6,616,675) in view of Makower (US 6,231,587) as applied to claim 1 above, and further in view of Gabbay (US 2005/0182486).

Referring to claim 15, as applied to claim 1 above, modified Evard et al. lacks a detailed description of each petal of the second plurality of petals being configured to curve towards the atrial septum such that a distal portion of each petal applies pressure to the opposing face of the atrial septum. 
Gabbay discloses a support apparatus with each of the petals of the second plurality of petals being configured to curve (curved fingers; Fig. 1, 28) towards the atrial septum such that a distal portion of each petal applies pressure to the opposing face of the atrial septum(the curved petals are fully capable of being curved towards the atrial septum such that a distal portion of each petal applies pressure to the opposing face of the atrial septum).
It would have been obvious to a person to an ordinary skill in the art to modify the petals of Evard et al. to curve as taught in Gabbay since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774